Citation Nr: 1028623	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-04 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1971 to October 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board remand in September 2006.  It was originally on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Any discussion as to whether there was compliance with the 
Board's September 2006 remand directives has been rendered moot 
by the instant decision.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In this regard, any failure to substantially comply 
with the Board's directives would be nonprejudicial (or harmless) 
error because the Board is granting service connection for PTSD.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
hepatitis C has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD, which a VA psychologist 
has related to in-service events in the Republic of Vietnam.  

2.  The Veteran's DD Form 214 verifies service in the Republic of 
Vietnam.    

3.  Several of the Veteran's reported stressors (fearing enemy 
fire upon landing in the Republic of Vietnam; coming under enemy 
fire while driving) included fear of hostile military activity, 
and these stressors are consistent with the circumstances of his 
service.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); 
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) 
(correcting the effective date of the rule published on July 13, 
2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(2) (2009).  

Additionally, if a stressor claimed by a veteran is related to 
the veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during his service in the 
Republic of Vietnam.  The competent medical evidence shows that 
the Veteran has been diagnosed with PTSD.  VA medical records 
dated as early as September 1999 show a history of PTSD.  The 
Veteran was diagnosed with PTSD during a November 2008 VA 
examination.  The VA examiner opined that the Veteran's current 
PTSD symptoms are due to experiences during active duty.  The 
examiner noted several of the Veteran's reported stressors, 
including being shot at while driving and being abandoned while 
on guard duty in the Republic of Vietnam.  He stated that these 
events, in light of the context in which they occurred, were 
sufficient to have induced symptoms of PTSD.  Therefore, two of 
the three elements required to establish service connection for 
PTSD have been satisfied.  The outcome of the case turns on 
whether there is satisfactory evidence of the occurrence of an 
in-service stressor.  

The Veteran claims that he experienced several stressful events 
in service, which he outlined in a questionnaire dated in March 
2004, a December 2006 statement, and during his VA examination.  
The Board will only discuss a few of these stressors.  First, 
while on the plane transporting him to the Republic of Vietnam, 
he was told that the runway had been rocketed, and repair work 
had to be done before landing.  He was told to follow other 
soldiers, unarmed and in the dark, to a bunker.  They stayed 
there until daylight, then moved to a transit area.  On another 
occasion, he was shot at by a gang after exiting a club in Da 
Nang.  The Veteran described another instance where he was forced 
to perform 18 hours of guard duty without food or water after a 
24 hour guard duty shift.  He was told that there were dogs on 
three sides of him and the enemy was in front of him.  He was 
essentially forgotten about and found only after a search.  
During the VA examination, he described helplessness and terror 
in response to this event.  Also during his VA examination, he 
reported being shot at while driving in the Republic of Vietnam.     

The Veteran's DD Form 214 shows that he was a armor/unit 
supplier.  He is in receipt of the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  Therefore, service in the 
Republic of Vietnam is established.  The Veteran's DD Form 214 
does not indicate that he received service medals indicative of 
combat, and he has not alleged direct combat participation.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).      

The Board concedes that there has been no independent 
corroboration of the Veteran's claimed stressors.  However, in 
light of the changes in VA regulation applicable in this case, 
and because several of the Veteran's stressors involve fear of 
hostile military activity and have been confirmed by a VA 
psychologist as adequate to support a diagnosis of PTSD, the 
Board finds that the Veteran's lay testimony alone has 
established the occurrence of these stressors.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  The 
claimed stressors are consistent with the circumstances of his 
service in the Republic of Vietnam, and there is not clear and 
convincing evidence contradicting their occurrence.  Accordingly, 
the Board will resolve the benefit of the doubt in the Veteran's 
favor and grant service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.      

Last, the Board acknowledges the medical evidence of record 
showing the Veteran has symptoms of depression.  The Board has 
considered Clemons v. Shinseki, 23 Vet. App. 1, (2009) (the Board 
must broadly construe claims, and in the context of psychiatric 
disorders must consider other diagnoses for service connection 
when the medical record so reflects).  Here, the Board finds that 
the only psychiatric disorder that has been related by competent 
medical evidence to military service is PTSD.  Any further 
discussion of Clemons is unnecessary.    




ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


